Citation Nr: 1530247	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-22 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to dependency, indemnity and compensation (DIC) benefits based on service connection for the cause of the Veteran's death. 

2.  Entitlement to service connection for asbestosis for the purposes of accrued benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The Veteran had active service from February 1962 to February 1964.  He had additional service in the National Guard.  The appellant is his surviving spouse and has been substituted as the appellant.  38 U.S.C.A. § 5121A (West 2014). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Montgomery, Alabama, regional office (RO) of the Department of Veterans Affairs (VA).  A September 2010 rating decision denied entitlement to service connection for asbestosis.  The appellant was substituted for the Veteran, following his death.  An August 2011 rating decision denied entitlement to DIC benefits based on service connection for the cause of the Veteran's death.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The death certificate shows that the Veteran's place of death was Eliza Coffee Memorial Hospital in Florence, Alabama.  Unfortunately, the records from the Veteran's final hospitalization are not found in the evidentiary record, and there is no indication that an attempt has been made to obtain these records.  The Board finds that an attempt must be made to obtain this relevant evidence.  These records would be relevant to the claims on appeal.  38 U.S.C.A. § 5103A(b)-(c) (West 2014); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary permission from the appellant, obtain records of the Veteran's final hospitalization that ended in his death in February 2011 from Eliza Coffee Memorial Hospital in Florence, Alabama, and associate them with the evidentiary record.  

If the request is unsuccessful, the appellant must be notified and provided an opportunity to obtain and submit the records on her own.  As these are private records, the appellant should be reminded that she may submit them herself, and that it is ultimately her responsibility to see that they are submitted.  

2.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


